                 Case 3:19-cv-03422-SI Document 96 Filed 09/24/20 Page 1 of 2




 1   WILMER CUTLER PICKERING
      HALE AND DORR LLP
 2   SUSAN S. MUCK (SBN: 126930)
     Susan.Muck@wilmerhale.com
 3   One Front Street, Suite 3500
     San Francisco, California 94111
 4   Telephone: (628) 235-1002
     Facsimile: (628) 235-1001
 5

 6   Attorney for Defendants ZUORA, INC.,
     TIEN TZUO, AND TYLER SLOAT
 7

 8

 9
                              UNITED STATES DISTRICT COURT
10
                           NORTHERN DISTRICT OF CALIFORNIA
11
                                 SAN FRANCISCO DIVISION
12

13
      CASEY ROBERTS, Individually and on Behalf
14    of All Others Similarly Situated,         Case No. 3:19-cv-03422-SI
15
                                Plaintiffs,
16                                                NOTICE OF CHANGE OF LAW FIRM
            v.                                    AFFILIATION
17
      ZUORA, INC., TIEN TZUO, and TYLER
18    SLOAT,
19
                                Defendants.
20

21

22

23

24

25

26

27

28
           Case No. 3:19-cv-03422-SI          1        NOTICE OF CHANGE OF LAW
                                                           FIRM AFFILIATION
               Case 3:19-cv-03422-SI Document 96 Filed 09/24/20 Page 2 of 2




 1   TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2          PLEASE TAKE NOTICE that the law firm affiliation and contact information for Susan
 3   S. Muck, counsel for Defendants Zuora, Inc., Tien Tzuo, and Tyler Sloat, has been changed to:
 4

 5                                Susan S. Muck (SBN: 126930)
                                  WILMER CUTLER PICKERING
 6                                 HALE AND DORR LLP
                                  One Front Street, Suite 3500
 7                                San Francisco, California 94111
                                  Telephone: (628) 235-1002
 8
                                  Facsimile: (628) 235-1001
 9                                Email: Susan.Muck@wilmerhale.com

10
            The law firm affiliation and contact information for all other counsel representing
11
     Defendants Zuora, Inc., Tien Tzuo, and Tyler Sloat, remains the same.
12

13
      DATED: September 24, 2020                          By:   /s/ Susan S. Muck
14
                                                         Susan S. Muck (SBN: 126930)
15                                                       WILMER CUTLER PICKERING
                                                          HALE AND DORR LLP
16                                                       One Front Street, Suite 3500
17                                                       San Francisco, CA 94111
                                                         Telephone: (628) 235-1002
18                                                       Facsimile: (628) 235-1001
                                                         Susan.Muck@wilmerhale.com
19
                                                         Attorney for Defendants ZUORA, INC.,
20                                                       TIEN TZUO, and TYLER SLOAT
21

22

23

24

25

26

27

28
            Case No. 3:19-cv-03422-SI                2           NOTICE OF CHANGE OF LAW
                                                                     FIRM AFFILIATION
